IIoweix, J.
Three cases between these parties, involving the same subject matter, were cumulated by consent in the lower court, for the purpose of trying a peremptory exception filed in each, and a separate judgment was rendered in each, from which appeals have been taken by the plaintiff, and they are before us in one transcript.
The plaintiff, a resident of New Orleans, alleges that, on the sixteenth of October, 1863, he purchased from the defendant, residing in the parish of St. Landry, his cotton crop, consisting of eighty bales of cotton, then on the plantation of the latter in said parish, and asks for the delivery thereof and damages to the amount of five thousand dollars.
The exception is that the contract is an immoral one, being one between parties residing at the time within tho different hostile military lines, and prohibited by the acts of Congress, the proclamations of the President and the laws of nations.'
Tho exception was properly maintained.
All such trading was prohibited and the courts will not enforce any contracts arising therefrom, but will leave the parties where they have placed themselves. See Marchand v. Coyle, 18 A. 632; Hennen v. Gilman, 20 A. 241.
It is therefore ordered that the several judgments appealed from herein, to wit: in the cases numbered 9199, 9531 and 9536, on the docket of the District Court in the parish of St. Landry, be affirmed with costs.